 J.D. HEISKELL& CO., INC.J.D. Heiskell&Co., Inc.andGeneral Teamsters,Warehousemen and Cannery Workers, Local 94,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica.Case 20-CA-4771April 22, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSJENKINS AND ZAGORIAOn January 14, 1969, Trial Examiner HowardMyers issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practices alleged in thecomplaint, and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrialExaminer's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision, and a brief in support thereof, and theRespondent filed a reply brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts the recommendation of theTrialExaminer,andherebyordersthatthecomplaint herein be, and it hereby is, dismissed inits entirety.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEHOWARD MYERS, Trial Examiner: This proceeding,with the General Counsel of the National Labor RelationsBoard (herein respectively called the General Counsel' andtheBoard) and General Teamsters,Warehousemen &Cannery Workers, Local 94, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica (herein called the Union), being represented bycounsel, came on to be heard before the undersigned,Howard Myers, the duly designated Trial Examiner, atFresno, California, on September 10, 11, 12, 17, and 18,1968, upon a complaint, dated February 18, 1968, issuedby the General Counsel, for and on behalf of the Board,through the Director of Region 20 (San Francisco,485California), and Respondent's answer, duly filed with theforementioned Regional Director on March 7, 1968The complaint, based upon a charge duly filed by theUnion on December 1, 1967, alleged, in substance, that JD.Heiskell& Co., Inc. (herein called Respondent),violated Section 8(a)(5) and (1) of the National LaborRelationsAct, as amended from time to time, hereincalled the Act 2Upon the entire record in the case' and from hisobservation of the witnesses, the undersigned makes thefollowing:FINDINGS OF FACTIRESPONDENT' S BUSINESS OPERATIONSJ.D. Heiskell & Co , Inc., a California corporation, isengaged in, and at all times has engaged in, at Tulare,California, in the milling and warehousing of feed, grain,and related products.During the 12-month period immediately preceding theissuanceof the complaint herein, Respondent, in thecourse and conduct of its business, purchased and receiveddirectlyfrompointslocatedoutsidetheStateofCalifornia, goods valued in excess of $50,000 in value.Upon the basis of the above admitted facts, theundersignedfinds,inlinewithestablishedBoardauthority, thatRespondent is, and during all timesmaterialwas, engaged in commerce, or in a businessaffecting commerce, within the meaning of Section 2(6)and (7) of the Act and that its business operations meetthe standards fixed by the Board for the assertion ofjurisdiction.IITHE LABORORGANIZATION INVOLVEDTheUnionisa labor organization admitting tomembership employees of Respondent.IIITHE UNFAIR LABOR PRACTICESThe Refusal to BargainA. Prefatory StatementPursuant to a Stipulation for CertificationUponConsent Election entered into by and between Respondentand the Union, and approved by the director for Region20 on July 28, 1966, an election was held on August 5,'This term specifically includes counsel for the General Counselappearing at the hearing'As to the unfair labor practices,the complaint alleged that since on orabout September 1, 1967, Respondent has refused to bargain collectivelywith the Union although the Union, since on or about August15, 1966,hadbeen the duly certified collective-bargainingrepresentativeofRespondent'semployees in a certain appropriate unit, on or aboutDecember15, 1967,Respondent informed the Union that it no longerrecognized the Union as the collective-bargaining representative of theemployees here involved, and that on or about November1,1967,Respondent's employees ceased work because of the Respondent's unfairlabor practices'Including the briefs filed on November 18, 1968, by the GeneralCounselandbyRespondent'scounselwhich have been carefullyconsideredAt the conclusion of the General Counsel's case-in-chief,and again atthe conclusion of the taking of the evidence,Respondent's counsel movedto dismiss the complaint for lack ofproofIn each instance decisionthereon was reserved The motions are hereby disposed of in accordancewith the findings, conclusions,and recommendations hereinafter set forth175NLRBNo 80 486DECISIONS OF NATIONAL LABOR RELATIONS BOARD1966,under the auspices of said director among allRespondent'sTulare,California,productionandmaintenance employees, including door salesmen anddrivers,but excluding office clerical employees, outsidesalesmen, guards, and supervisors as defined in the Act.The Union won said election' and on August 15, 1966, theaforementioneddirectorcertifiedtheUnion as theexclusive collective-bargaining representative for all theemployees in said appropriate unit.On August 19, 1966, John H. McLaughlin, the Union'ssecretary-treasurer and at all times material the Union'schief negotiator and spokesman at all bargaining meetingsbetween theUnion and Respondent, forwarded toRespondent and to Edmund Tayler Jr.,' a then official oftheCaliforniaAssociation of Employers (herein calledCAE),copiesoftheUnion'sproposedcollective-bargaining agreement'The first bargaining meeting between the parties heretowas held on September 1, 1966. In all, there were 15negotiating meetings between September 1, 1966 and May10, 1967.Most of said meetings lasted most of a day;some were afternoon sessions, and some started at 9 a.m.and concluded at about noontime.In all, there were 23 negotiating meetings between theparties, including an "off-the-record" or "off-the-cuff"meeting held on March 1, 1968, between McLaughlin andArthur L. Arnold,' a CAE labor respresentativeAll the negotiating meetings were held at Visalia,California. Taylor was Respondent's chief negotiator andspokesman at the negotiating meetings until he left theemploy of CAE in the latter part of December 1966.During Taylor's tenure of employment with CAE he wasassisted in his negotiations with the Union at times byRobertW. Norton, CAE's Monterey Bay area regionalmanager from about 1943 until he retired from CAE onMay 1, 1968. From the time Arnold became associatedwith CAE on February 1, 1967, as Taylor's replacementatVisalia,Norton, until his retirement from CAE, attimesassistedArnoldintheRespondent-Unionnegotiations here involved!B. The Pertinent FactsAs noted above the initial negotiating meeting betweenthe parties was held on September I, 1966, which lastedfrom about 10:20 a.m. until about 3:30 p.m. JohnBerryhill,Esq.,Respondent's counsel and a directorthereof,Dale Hillman, Respondent's vice-president, andTaylor represented RespondentMcLaughlin representedthe Union. Discussion, in detail, was had regarding eachsectionandsub-sectionoftheUnion'sproposedagreement forwarded by McLaughlin to Respondent andTaylor on August 19, 1966.' Attached to said proposed'Of the 18 eligible voters, 16 cast ballots in favor ofthe Union and oneagainstitOneunitemployee did not vote'Also referred to in the records as Edwin M Taylor,Jr., and as EdwardTaylor, Jr'McLaughlin forwarded a copy of the proposedagreementtoTaylorbecause CAEwas representingRespondent in theelection proceedings and"at that particular time"Taylor wasthe area representativeof CAE Infact, the recordherein disclosed thatfor almost 30 years Respondent hasbeena CAE member and as part of itsmembership agreement in theCAE, the CAErepresentedRespondent in all negotiationswith labororganizations representingRespondent'semployeesin labor relationsmatters.'Also referred to in the record as "Sparky" Arnold'Although Norton's territoryextendedfrom San Joseto Santa Barbara,he would,at times, be called upon to help in matterspertaining to CAEmembers in the Modestoand Visalia areasagreement was a schedule which enumerated the jobclassification and the wage scale the Union desired for theemployees of Respondent which it represented." Noagreement was reached by either party as to any of theUnion's proposals. In fact, this meeting was essentiallyconfined to a general discussion of the meaning of thevarious items listed in the proposed agreement since theUnion was seeking its initial agreement with Respondent.On September 8, the parties again met. This timeRespondent was represented by Taylor and Hillman onlyThe Union by McLaughlin Respondent submitted to theUnion a 3-page typewritten document consisting of aproposedgrievanceprocedure,aproposed seniorityprovision, and a proposed "other agreements" provision.Also at this meeting, Respondent submitted to the Uniona listcontaining the job classifications of its employeesand the wage scale for each classification. No discussionwas had at thismeeting regardingthe three above-namedRespondent proposals, but they were discussed at ameeting held on October 5.On September 21, the parties held their third meetingatwhichNorton,TaylorandHillman representedRespondent and McLaughlin represented the Union." TheentireUnion's August 19, 1966 proposed agreement wasagain discussed at length. Taylor announced his objectionto the wording of the proposedunionshop clause.McLaughlin, on the other hand, insisted that anyagreement reached must contain some form of a unionshop provision.On October 5, the parties met for the fourth time.Norton, Taylor, Hillman,and aMr. Young, another CAErepresentative, representedRespondent.McLaughlin andKeller represented the Union. During the course of thismeeting, which lasted from about 9:50 a.m. to about 5:30p.m., the parties engaged in lengthy discussions about:(1)The August 19, 1966 proposal of the Union calledfor11paid holidays.Respondent offered eight, butRespondent objected to the employees' birthday as being apaid holiday. No agreement reached as to this item.(2)The aforesaid proposed agreement called for timeand a half for overtime in addition to holiday pay for timeworked on a holiday. Respondent first offered time and ahalf for work on a holiday and then increased its offer todouble time. The proposal called for double time for workperformed on Sunday; Respondent offered time and ahalf.(3) The proposed agreement called for a holiday fallingon a Sunday to be observed on the following Monday.This proposal was rejected by Respondent.' 2(4)The proposed agreement called for 3 weeks' paidvacation after 7 years of employment with Respondentand 4 weeks' paid vacation after 15 years of service with'The verbageof thisproposed contract was taken, almost entirely, fromthe collective-bargaining agreements which sister locals of the Union thenhad with other grain and feedmill companies in the Fresno-Visalia area"Although there were but 18 employees in the unit at the time of theAugust 5,1966 election and the subsequent certification of the Union, thesaid scheduleslists29 jobclassifications.McLaughlin testified, and theundersignedfinds,that when he prepared the proposed agreement and theattached schedule he did not know just how manyjob classificationsRespondent had and it was his intention to eliminate those classificationsnot used by Respondent"Donna Keller,theUnion'sofficegirl,was also present as a Unionrepresentative."At theSeptember I meeting Taylor stated that the provision for timeand a half pay for work performed on holidays and premium pay for workperformed on Sunday put a burden on Respondent due to the fact thatRespondent has customers solely engaged in the agricultural industrywhich it servesevery day ofthe week J.D. HEISKELL& CO., INC.Respondent. This proposal was rejected by Respondent.(5)There was a disagreement between the partiesregarding the starting time for vacations as proposed inthe contract. The proposal called for a vacation periodbetween June 15 through August 15 Respondent proposedaApril 1-August 15 period. The Union then counteredwith a May 1-August 31 period Taylor stated thatRespondent would take under consideration theMay1-August 31 periodThe fifthmeeting,which lasted from about I untilabout 5:45 p.m., took place on October 19. Norton,TaylorandHillmanrepresentedRespondentandMcLaughlin represented the Union. Again a lengthydiscussion was had with respect to all the items of theUnion's proposed agreementThe sixth meeting, which lasted from 10 20 a.m. untilabout 5 05 p.m.," was held on November 2. Taylor andHillman represented Respondent. McLaughlin representedthe Union.The main discussions centered around the provisions ofthe Union's proposed agreement with respect to "Hours,""Assignment of Runs," and "Subsistance," "employer'sobligation to pay the drivers' fines for excessive speed"while on company business, and "payment of fines fortruck overloads."Taylor refused to agree to a guaranteed 40-hourworkweek or to the payment of traffic tickets for drivingthe company trucks at excessive speed. He did agree,however, to pay the drivers' fines if the trucks wereoverloadedNo agreement was reached at this meetingwith respect to any other provision of the proposedcontract.The seventh meeting was held on November 8, whichlasted from 10 a.m until 5.45 p.m. Taylor and Hillmanrepresented Respondent and McLaughlin the UnionThe parties agreed to eight paid holidays Taylor,however, refused to agree to a paid holiday for theemployees' birthday.Taylor refused to agree to the Union's request that aholiday falling on a Sunday should be observed on thefollowingMonday. Taylor based his objection to "a 2-dayoff in a row" on the ground that Respondent wasobligated to furnish feed to the local dairies and hence itcould not close down its facilities more than I day.Although the parties discussed at length the Union'sproposedcontractprovisionsregarding"BusinessAgents," "Shop Stewards," "Hours," "Assignment ofRunsandSubsistence","OtherAgreements,""Seniority," and certain other provisions, agreement wastentatively reached only as to some In someinstances,McLaughlin agreed to rephrase the proposals so as tomeet Taylor's suggested phraseology.The eighth meeting was held from 10 a.m. to 3.55 p.m.,with a luncheon break, on November 23. Taylor andHillman representedRespondent andMcLaughlin theUnion.At this meeting, Taylor stated that Respondent "willhave to revise its operations to meet costs.to arrangemoney for new machinery, [the Company] will not be ableto change [its operations]until[the] seasonal peak is over,[theCompany] would like to defer negotiations untilthe peak is over, . . [and the Company is] willing toextendthetimeof[Board]certification."WhenMcLaughlin replied, "I understand you will have torevampoperations,but[I]cannotagree to defer"The morning session was from 10 20 until 12 noon; the afternoonsession from 130 to 5 05487negotiations,"" ° the parties then commenced discussion ofalltheprovisions set forth in the Union's proposedagreement.Taylor suggested a "maintenance of membership"clause,in lieuof the proposed union-shop clause in theproposedagreementbut1NIcLaughlinrejectedthissuggestion,insistingupon Respondent's acceptance of theunion-shop clause as it appeared in the Union's proposedcontractFrom 9:30 a.m. until 11:40 a.m. the parties met onDecember 28, for the ninth time. Norton, Hillman, andWhitnerFoster,aModesto,California,CAErepresentative,representedRespondent.1sMcLaughlinrepresented the Union.Itwas at this meeting, or some previous meeting thatthefollowing transpired,according toMcLaughlin'stestimony on cross-examination by Respondent's counsel.Q. Now, when Mr. Norton entered the picture, didhe tell you that any understandings were reached withrespect to particular subsections of the contract - orsectionsof this contract would be subject to anagreement on a contract as a whole?A. I do not recall whether it was at this specificmeeting of December 28, 1966, sir But basically thatstatement was made.Q.Basically that statement wasmade; is thatcorrect?A. That is trueQ And isn't it also the fact that you said, "Well,that's all right, because any agreement that you makehad to be referred to and voted on by the employees"?A. I made substantially that statement- thatwhatever I negotiated had to be subject to ratificationby the members at the hall, yes.The question of double time for work performed onSunday and a guaranteed 40-hour workweek werediscussed at great length. Although, no agreement wasreached as to any of the Union's proposals, Respondent'srepresentatives indicated that they wouldagaincarefullyconsider the proposals and would give McLaughlin theirreactions to the proposals at the next negotiation meeting,which the parties set for January 5, 1967As planned, the parties held their 10th meeting onJanuary 5, 1967. This meeting lasted from 9:45 a.m. until3:58 p.m Respondent was represented by Norton, Foster,and Hillman. The Union was represented by McLaughlinAs in the December 28, 1966, meeting, the partiesagain discussed all the Union's proposals. The meetingended with the following major items of the Union'sproposalsstill indispute.Section II - Union MembershipSection V - Hours(B) Guaranteed forty (40) hour work week Doubletime for Sunday.Section VI - Wages(C) Four and one half per cent (4-1/2%) bonus.(D) Twenty-five dollar ($25.00) Christmas bonus.Section XI - Holidays(A) Employees' birthday(E) Holiday on Sunday observed on Monday.(I)Day of observance of holiday falling on SaturdaySection XII - Vacations(C) Three weeks after seven years."Normally, Respondent's peak season is over in March"Just prior to this meeting,Taylorterminated his employment withCAE 488DECISIONS OF NATIONALLABOR RELATIONS BOARD(D)Four weeks after fifteen yearsRespondentoffered one week after one year, two weeks after twoyears, and three weeks after fifteen years.(F) Period of vacation.(G) Pro-rata of vacationSection XIII- Sick and/or Accident Leave - theentire Section, and, in particular,(D) Accumulation of two hundred forty (240) hours.Section XV - Health and Welfare PlansAmounted to $43 23 per unit person per monthRespondent already had its own health and welfareinsurance for its employees.Section XV - Pension.Amounted to $43 32 per unit person per monthSection XXIV - Term of AgreementUnion wanted retroactivity to date of certificationand to terminate on August 13, 1967, to conform to thetermination dates of other agreements the Union andits sister locals had with grain and feedmill companiesin the areaRespondent proposed a 3-year agreement with theeffective date to be the date of the signing and approvalof an agreementSection "A"Union was asking for approximately $190.00 wageincrease per unit person per month in addition to anincrease of $86.55 per unit person per month for theTeamster health and welfare plans and the Teamsterspension plansThe l1th meeting was held on January 17. This was ashortmeeting, lasting from 10 10 a in until 11:20 a inbecauseMcLaughlin had forgotten to bring his filesNorton and Hillman represented RespondentNothingmuch was accomplished although the parties earnestlysought agreement on some of the Union's proposalsOn February 22, the 12th negotiating meeting was heldfrom 10 25 a m. and concluded at 1 40 p.m Norton andArnoldrepresentedRespondentTheUnionwasrepresentedbyMcLaughlinArnold,asTaylor'sreplacement,became the CAE Visalia, California,representative, on February 1, 1967 Between the time ofTaylor's separation from CAE employment, in the latterpart of December 1966, and Arnold's Vasalia assignment,the Fresno-Visalia area was handled by NortonThe discussion at this February 22 meeting, as shownimmediately below, was confined mostly to the Union'smembership, hours, wages and classification provisions ofunion proposed agreement. The results of these discussionswereSection II- Union Membership - remained indisputeNorton stated that the company must decide itSection V - Hours(D)The forty hour guarantee was declined byRespondent.Section VI - Wages and Classifications(C) The 4-1/2 percent of Respondent's annual profitsas a bonus remained in dispute(D) The Christmas bonus remained in dispute.On March 9, the 13th meeting between the parties washeld.Norton,Arnold,andHillmanrepresentedRespondent.McLaughlinrepresented theUnionThemeeting commenced atapproximately10a mandconcluded at approximately 4 p.m.The results of the lengthy discussion at this meetingwere."Meaning whether to grant the Union a union shopSectionXIII- Sick and/or Accident Leave -remained in dispute. The Union was insisting on 240hours accumulation which Respondent declinedSectionXIV - Health and Welfare-remained indispute.The Unionwas insistingon the TeamstersHealth and Welfare Plans.Section XV -Pensions-remained in dispute. TheUnion was insisting upon the TeamstersPension Plan.Section XVIII- Seniority - The parties workedout tentative language with respect to this provisionSectionXIX - Leave of Absence - The partiesreached tentative agreement as to language for thissection.Section XX - Protection of Rights - The partiesreached tentative agreement with respect to this sectionSection XXI - Adjustment Board - The language oftheUnion'sproposalwas generally acceptable toRespondent with the exception of the reference to theCaliforniaConciliationService supplying the list ofarbitratorsandwage disputes being submitted toarbitration.SectionXXII- Transfer or Sale ofBusiness -Respondent tentatively agreed to the Union proposal.SectionXXIII- Severability of Provisions -Respondent tentatively agreed to the Union proposal.Norton made an oral counterproposal to the Unionsubject to the acceptance of a contract as a whole(1)He would recommend a Union shop toRespondent.(2)He would recommend a guaranteed eight-hourday subject to the so-called "Acts of God".(3)Respondent would reserve the right to decidewhen, if, as well as the amount of any Christmasbonus(4)Respondent would comply with the Union's checkstub request within the capability of Respondent's officeequipment(5)Holidays- Respondent offered time and a halffor work performed; straight time if not worked If theholiday fell on a Sunday, it would be observed on aMonday.(6)Vacations- Respondent offered three weeksafter fifteen years, pro-rated vacations after one year(7)Health and Welfare andPensions-Respondentwanted to keep its presentinsurancein effect it wouldstudy pensions on the basis of making possible futurecontributions.Schedule "A"- Respondent wouldmaintain itspresent job classifications.Wages - Respondent offered ten cents an hour wageincreaseat the time the contract went into effect, fifteencents the second year of the contract, and fifteen centsthe third year of the contractMcLaughlin testified, and I find, that Norton'sproposals, referred to immediately above, were made byNorton subject to a contract being finally consumated;that as of March 9, 1967, the Union (a) had not retractedin any way fromitsoriginalwage demands, (b) that theentire Teamsters' health and welfare plans had to be partof any agreement reached, (c) that the Teamsters' pensionplan had to be part of any agreement reached, and (d) theUnionwas still insistingon the employees' birthday beinga paid holidayOn March 14, the 14th meeting between the parties washeld.Norton,Arnold,andHillmanrepresentedRespondent.McLaughlin represented the Union. Thismeetinglasted about thirtyminutes. J.D. HEISKELL & CO., INC.McLaughlin informed Respondent that at a Unionmembership meeting the proposals made by Norton hadbeen rejected by the employees by a vote of 12 to nothingNorton stated that Respondent had gone as far as itcouldgo.McLaughlin remarked this constituted "aproblem" for Respondent.McLaughlin said that he would like to have at least onemeeting with the Conciliation Service to comply with theTeamsters constitution so that strike benefits could bepaid the employees, if they struck.Norton said he did not know what could be gained byhaving such a meeting but if the Union wantedconciliation,Respondent was agreeable to the suggestionA meeting was set for April 4.On April 4, the 15th meeting between the parties washeld at Visalia with V Burtz, federal mediator, presentNorton and Arnold represented RespondentMcLaughlinrepresented the Union. The meeting commenced at 10:15a.m. and continued until about 4:30 p mMost of the discussion related to matters in dispute.The parties discussed the Union's proposals but not thecounterproposals of Respondent. Discussions were hadabout the followingSection II- Union Membership - This was to bedecided by RespondentSection VIII - Meals and Rest Periods - Extra payfor a machine operator when he was operating twomachines was refused by RespondentSectionVI- Wages and Classifications - The4-1/2 percent bonus plus a $25 Christmas bonus werestill in dispute The Union insisted that said bonuses beincluded in any agreement reached. Respondent stateditreserved the right to pay or not to pay such bonusesdepending on profits, if any.Section X - HolidaysThe employees: birthday was rejected by RespondentHoliday pay for a holiday falling on a Saturday wasrejected by RespondentSection XI - Vacations - The Union insisted onthreeweeks after seven years and four weeks afterfifteen years. This was rejected by Respondent.Section XIII - Sick and/or Accident Leave - TheUnion's insistence on accumulation to 240 hours wasrejected by RespondentSection XIV and XV - Health and Welfare Planand Pensions. The Union insisted on the TeamstersHealth and Welfare Plans and the Teamsters PensionPlan. This was rejected by RespondentSectionXX - Protection of Rights - Nortonstated that amanagementrightsclause should beincluded in any contract reached.Section XXI - Adjustment Board - Norton statedthatwage matters should be referred to the LaborCommissioner rather than to arbitration.Schedule "A" - Remained in disputeMcLaughlin testified, and the undersigned finds, that atthismeeting he had made no counteroffer to Norton'scounterproposals of March 9; that he wasstill insisting ontheTeamstersHealth and Welfare Plans and PensionPlan, that Norton reread his counterproposals which hehad orally submitted on March 9; and that he stated theNorton proposals had been rejected by the Union'smembership.On April 27, Norton sent a letter to McLaughlin. Theletter stated in substance that there was no change inRespondent's position with respect to the offers which ithad submitted to the Union on March 9. The lettercontinued as follows.489Though the situation seems absolutely hopeless, I haveasked Mr Arnold to set up another meeting, preferable(sic) sometime around the second week in May.Should the meeting prove fruitless, the Companywould still be ready, willing, and able to meet at a timemutually convenient to the parties if it is felt that anymeeting of the minds would seem to be possibleMcLaughlin testified that to the best of his knowledgehe did not receive this letter. He did not, however, denyreceiving the letterHowever, Norton testified that theoriginal letter was inserted in an envelope addressed toMcLaughlin, that the required postage was placedthereon, and that he personally deposited the letter in theUnited States mail The original letter indicates that acopy was also sent to Arnold. Arnold testified, and theundersigned finds, that he received a copy of this letter.The 16th meeting between the parties was held on May10FederalMediator Nichols was present. Norton andArnold represented Respondent. McLaughlin representedtheUnion. The meeting commenced at approximately10 00 a m and concluded at 3 45 p m. Since the previousfederalmediator, Burtz, had passed away due to an autoaccident,Nichols asked for a review of the matter Thiswas done with the understanding that any commitmentsmade would be subject to approval by Respondent and toa contract in "its entirety."The Union did not discuss any of the counterproposalsmade by Norton on March 9 Instead, McLaughlininsisted on discussing only the Union's proposals.McLaughlin at this meeting informed the mediator thatthe parties were still in dispute with respect to wages; thatthe Union wanted the area wage rate as provided for inthe contracts the various Teamsters locals had withcompanies doing business similar to Respondent's; thattheUnionwas stilldemanding 4-1/2 percent ofRespondent's annual profits as a bonus plus a $25Christmas bonus. Norton then stated, among other things,that payment of any bonus materially depended uponwhether or not Respondent made a profit each year and,if so, how much.McLaughlin also stated at this meeting that he stillinsisted on the Teamsters Health and Welfare Plans andtheTeamstersPensionPlan.NortonstatedthatRespondentwanted to maintain its own health andwelfare plan and rejected the Teamsters Pension PlanMcLaughlin announced at this meeting that he stillinsisted on the employees' birthday as a paid holiday; timeand a half plus holiday pay for work performed on aholiday,and observance of a Sunday holiday on aMonday.The Union, according to McLaughlin, also insisted on aguaranteed 40-hour workweek. Respondent would notagree to thisThe Union still insisted, according to McLaughlin'sstatements at this meeting, on 3 weeks vacation and after7 years of service and 4 weeks after 15 years of serviceand that the vacation period coincide with the time thepublic school in the area was in summer recess.The Union, announced McLaughlin at this meeting,still insisted on the accumulation of 240 hours sick leaveNorton said that probably something could be worked outin this regard.The Union, McLaughlin stated at this meeting, stillinsistedthattheeffectivedateof the contract beretroactive to the date of the certificationRespondentstated that the effective date should be the date thecontract was agreed upon. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcLaughlin also said at this meeting that the areas ofdispute are generally referred! to as "costitems." Inconnectionwith this regard,McLaughlinmade thefollowingcounterproposalwithrespecttowages,conditioned,however,uponaguaranteed40-hourworkweek.All drivers$3.47-1/2MaintenanceFirst Class3.60Second Class3.40Third Class3.25Helpers3.10Mill3.10Warehousemen2.90Jitney Drivers3.15Per Hour"11McLaughlin at this meeting made the following oralproposals with respect to Section XIV-Health and WelfarePlans:(A)-lTo be paid first year of contract ($23.25 permonth per unit employee)2-(a) To be paid this year. ($8.65 per month per unitemployee - dental care)(b) To be paid the second year of the contract. ($5.30per month per unit employee - prescription drugs)(c)To be paid the third year of the contract. ($4.33per month per unit employee - vision care)(B) To be paid the third year of the contract. ($1.70per month per unit employee - retirees)Section XIV (C) "A must "Section XIV (D) "A must."Section XIV (E) "A must."McLaughlin at thismeetingalsomade the followingoral proposals with respect to section XV - Pensions-(A) Ten cents per unit employee the first year of thecontract, 15 cents the second year of the contract, 20cents the third year of the contract, and 25 cents in anysucceeding agreement.(B) and(C) - "A must."At the conclusion of the meeting the parties agreed tomeet againon May 24.Immediately after the conclusion of theMay 10meeting Arnold and McLaughlin had a brief private talkin the lobby of the hotel where said, and all previousVasalia,meetingshad been held. Arnold's version of whatwas said during this conversationisashe testified to ondirect examination by Respondent's counsel:Q.Willyou tellus,sir,to the best of yourrecollection today, what was said and who said it.A. I asked Mr. McLaughlin if,it wouldn't be goodbusinessto propose a contract that was very little morethan the company was paying at the present time to getit together- a contract started.Q. What did Mr. McLaughlin say, if anything?A. He said that it wasn't possible due to the othercontracts thatwereinexistence,such as Balfour,Purina,and others"- that this would be animpossibility."These companies then had collective-bargaining agreements with theUnion and/or its sister locals.McLaughlin testified, as a rebuttal witness, regarding thisprivateMay 10 conversation as follows.Q. (By Mr. Kintz)1e Now, to save time, Mr.McLaughlin, were you here in the heanng room earlierthis afternoon when Mr. Arnold testified?A. Yes.Q. You heard him describe a conversation - allegedconversation- taking place on the 10th of May, 1967aftera negotiating session?A. Yes.Q. Do you recall any conversation with Mr. Arnoldat that time?A. That, and many others after sessions, yes.Q.Callingyourattentionspecificallytothatoccasion, who was present?A. The conversation that he was talking about wasjust he and I.Q. Tell us what was said.A. Beg pardon?Q. Tell us what was said during that conversation.A.Well,generally speaking, he had made theproposition that if we could get down somewhere nearthe other offer as far as wages was concerned, thattheremightbeotherareas that they could dosomething about.And I asked, "Well, on the basis of wages that youhave offered"- "increases that you have offered" -primarily this was the same.And Isaid,"Well, we are just too far apart fromwhat the standard agreements are in so-called organizedplants." Referring there to the one that 94 has with -the one that the local in Fresno has and the one that517 has.19Q. Was anything further said?A.Well, I don't recall making the statement as hehad testified that "I would be skinned", although I used- the gist would be that I couldn't go that far apart,or else I would be in trouble.On or about May 10, McLaughlin prepared adocument which reflected, to quote from his testimony"the agreements reached [by the parties with respect totheUnion's August 19 proposals] from [the] period ofSeptember 1, 1966 to April 4, 1967, ... [and] the areasthat were still in dispute."On May 24, the 17thmeetingbetween the parties washeld at Visalia with Federal Mediator Nichols presentThe meeting commenced at 10:00 a.m. and concluded atapproximately 3:00 p.m. Arnold represented Respondent.Hillman waspresent at the afternoonsession.McLaughlinrepresented the Union. An employee, Meredith Sanders,was present withMcLaughlin at both sessions. Bothparties indicated that there was no change in theirrespective positions.Nichols suggested a plan for a short term agreement ofsome 18 months duration with a substantial raise in payand a shorter workweek if Respondent revamped its plant.No decision was made on this proposal.In responsetoMcLaughlin's inquiry as to whetherArnold had authority to concludean agreement inHillman's absence, Arnold replied in the negative addingtoquoteMcLaughlin, "if the Union came up withanything closer to [Respondent's] position, then it wouldbe presented toMr.Hillman inan endeavor to getchanges in his[Hillman's]position.""Counsel for the General Counsel""517" is a sister local of the Union. J.D. HEISKELL & CO., INC.At or near the opening of the May 24 morning session,McLaughlin handed Arnold a copy of the so-called May10 document which purportedly set forth the areas ofdisagreement and agreement of the parties regarding theprovisions of the Union's August 19 proposed contractMcLaughlin then requested that Arnold follow thedocument as he read it aloud, adding that as he read hewould state the changes, if any, he would agree to makeinan effort to reach an agreement on all issues thenunsettled.During the course of McLaughlin's reading, hecommented regarding the various unsettled provisions asfollowsAs to Section 1, II, III, IV, and V, McLaughlinstated that these provisions must remain as they appearin the aforementioned May 10 document.20Section VI- Wages and Classification - (A) and(B)McLaughlin insisted on their retention as theyappear in the May 10 document.Section VI (C) - McLaughlin proposed the industrywages at a specific termination date or the four and ahalf percent annual profit bonusSectionVI (D) - McLaughlin insisted on thecontinuation of the $25 Christmas bonus to seniorityemployees.Section VI (E), (F) and (G) - McLaughlin insistedon theunionproposals as written in the May 10document.Sections VIII, IX and X - McLaughlin insisted thattheseproposalsremainaswritten in theMay 10document.Section XI - Holidays - (A) and (C), (D), (E), (F)and (G) - McLaughlininsistedon the union proposalsas written in the May 10 document.Section XI (B) - The employees' birthday, to be aholiday commencing the second year of the agreement.Section XII - Vacations - (A), (B), (E), (F), (G),(H) and (I) - McLaughlin insisted on the unionproposals as they appear in the May 10 document.SectionXII (C) - Three weeks vacation after 7years of service with RespondentMcLaughlin proposedthat this be effective the first year of the contract.SectionXII (D) - Four weeks vacation after 15years of service with RespondentMcLaughlin proposedthat this be made effective the second year of thecontract.SectionXIII- Sick and/or Accident Leave -McLaughlin insisted on the union proposal as containedin the May 10 documentSection XIV - Health and Welfare Plans.(A) 1. McLaughlin proposed that the Respondentpay $23.25 into the Teamsters health and welfare plansthe first year of the contract.2. (a) Dental care plant to be effective the secondyear of the contract by the payment of $8.65 per monthfor each unit employees.(b)Prescription drug plan to be effective the firstyear of the contract by the payment of $5.30 per monthfor eachunitemployee.(c)Vision care plan to be effective the third year ofthe contract by the payment of $4.33 per month foreach unit employee.(B)Retirees' health and welfare plan to be effectivethe fourth year of the contract.(C) To be effective the first year of the contract.(D) and (E) - McLaughlininsisted on the unionproposals as contained in the May 10 document.This document was received in evidenceas G C Exh. 6491Section XV - Pensions - McLaughlin proposed thatthey be effective the third year of the contract.Section XVI, XVII, XVIII, XIX, XX, XXI, XXII,andXXIII- McLaughlin insisted on the unionproposals or contained in the May 10 document.SectionXXIV- Term of Agreement -McLaughlin proposed that the rates of pay would beeffective until January 1, 1968.Schedule "A" - McLaughlin made substantially thesame wage proposals he did at the meeting of May 10During the afternoon sessionArnold said thatRespondent felt that the "non-cost" items could beworked out, that it could make some concessions onwages, but that Respondent was certainly not close to theUnion's proposals. Arnold stated that due to the economicsituationRespondent could not come up with anythingappreciable with regard to the so-called "cost items "When McLaughlin asked Arnold whether he claimedthey were at an impasse, Arnold replied that he would notso describe the situation, but that the parties seemed to befar apartNichols, federal mediator, stated that since the partieshad approached a near impasse, he would like to set thematter aside for a week or so so each party could take "ahard look" at the situation. Nichols further remarked thatithad been his experience that when parties negotiatingfor a collective-bargaining agreement were as far apart asRespondent and the Union were, it was a very difficulttask for a mediator to get the parties together, but he,nonetheless, would continue to help Respondent and theUnion to get the matter settled.On June 7, the 18th meeting between the parties washeld with Federal Mediator Jack Ashe present. Norton,Arnold,andHillmanrepresentedRespondent.McLaughlinrepresentedtheUnion.EmployeesMcCormick and Sanders were with McLaughlin. Themeeting commenced at approximately 10 a.m and endedat 11:55 a.m.NortonagainpresentedtotheUnionthecounterproposals he had submitted on March 9. Nortonstated that Hillman was present for Respondent to correctany errors in his remarks. Norton said that he regrettedthatRespondent had to take a tough stand, but that itcould only offer the wage proposals previously made. Hesaid he sympathized with the employees, that he wouldlike to give them $6 an hour, the health and welfare plansand the remainder, but in his opinion it was not possible.McLaughlin stated that he felt the Union's demandswere realistic.Norton replied that in his opinion theUnion's demands were absurd. Norton then stated that asfar as he could see the parties were at a "tight impasse",that he had advised the mediator that they were "spinningtheir wheels."Discussion was also had regarding the fact that sincetheTeamsters Joint Council No 18 "had set up anegotiation committee to handle the feed producers andthedairiesand the jurisdiction of farm ranches andproductionplants . . " and a collective-bargainingagreementhad been reached between the affiliates of theJointCouncilNo. 18 and the feed producer and dairyemployers within the jurisdiction of said Council with anexpirationdateof saidagreementofAugust 13,McLaughlinwantedanycontractreachedwithRespondent to expire on said date.At the suggestion of Mediator Ashe the partiescaucused separately on two separate occasions. AccordingtoMcLaughlin's notes, taken by him at themeeting inquestion, the following transpired at the conclusion of the 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecond caucusStatement byMr.Ashe"Have met with bothparties.Doesn't appear a settlement is here today Atthis time the Employer wants to review and make acounterproposal after the meeting with the board "Mr. Norton commented, "Want to sit down with theboard of directors."The meeting was adjourned at 11:55 a.m. to meetagain on June 26th at the Hotel Johnson.McLaughlin's notes also reflect that before the June 7meeting ended, Norton remarked, "Well, [I will] haveSparky [Arnold] go through the document again to see ifany changes can possibly be made, and they will besubmitted to you [McLaughlin]inwritingin the hopesthat then maybe somecommon meetingground" can bereached.At about 11 55 a.m., a CAE representative stated thathe intended to confer with the officials of Respondentregarding the matter in hand and then suggested a recessuntilJune26.The suggestionwasacceptedbyMcLaughlin and the mediator.Under date of June 19, Arnold wrote McLaughlin asfollows:Aftermeetingwithand discussingyour proposedcontract with J. D Heiskell Co. it would seem that weare so far apart on wage demands and other areas thatIdon't see any area of settlement other than that whichCo. has proposed . . Unless the union is agreeable tosettle for these wagesscales,itappears that we are atan absolute impasse and any futuremeetingswould beunnecessary.This office has been authorized to soinform you.On June 26, the 19th meeting of the parties took placewithMediator Norman Lee present. Arnold andHillmanrepresentedRespondent. The Union was represented byMcLaughlin and two Respondent employees, Floyd Reedand Lonnie Werhan. Practically the entire meeting wasdevoted to Lee meeting separately with Respondent'srepresentativesandseparatelywiththeUnionrepresentatives.However, according toMcLaughlin'stestimony, Respondent agreed to raise its wage offer by"possibly five cents more"; that this "possible five centsmore" meant that Respondentwas raisingitsMarch 9offer of 10 cents per hour the first year of the contract to15 cents per hour, the offer of 15 cents per hour thesecond year of the contract to 20 cents and the 15 centsper hour the third year of the contract to 20 cents perhour.Toward the end of the meeting, both Arnold andMcLaughlin stated that the parties were "deadlocked."On July 23, Mediator Ashe presided at the 20thmeetingbetween the parties.ArnoldandHillmanrepresentedRespondentMcLaughlin represented theUnionAt this meeting, there was some discussion aboutRespondent rebuilding the mill.McLaughlin testified that at one stage of themeeting,Arnold then asked him, to quote from McLaughlin'stestimony, "Would you considerallowing us to take anagreement from [the Union] for an increased wage for ayear,at the end of whichtime aninterim contract,providing the companycan getgoing with a new mill Onsome areasof dispute . . . One of the things probablywould [for Respondent] to keep" its own health andwelfare plan, and that he replied, "Why don't you preparea proposal and set forth what kind of commitments youcan make on completion of [a] new mill "SinceArnold did not have a secretary, Respondent'swrittencounterproposalswerepreparedbyNorton.Norton testified, and I find, that if any of the sections orsubsections the parties had tentatively agreed to wereomitted from Respondent's proposal it was inadvertent orstupidity on his part; that it was not done unintentionally;that at the time he was pressed with a very heavy scheduleand was deeply concerned about his wife's seriousillness.On September 1, McLaughlin went to Arnold's officeand received a copy of Respondent's counterporposalsOn September 16, the Union held a meeting ofRespondent's employees. There were 19 employees in theunitat the time Eleven employees attended the meetingThe employees rejectedRespondent'sSeptember 1counterproposalsA secret vote was then taken toauthorize strike action The employees voted ten to one tostrike.On September 17, McLaughlin went to the hospital forsurgeryHe was hospitalized for about 2 weeks He wasconfined at home for an additional 2 or 3 weeks before hewas ambulatoryOn September 26, the 21st meeting between the partieswas held with Federal Mediator Ashe present. Norton,Arnold, and Hillman represented Respondent. RalphCotner, a representative of Teamsters Local Union 865,Santa Maria, California, represented the Union.CotneradvisedRespondentthattheemployeesunanimouslyrejectedRespondent'sSeptember1proposals; that a strike vote had been taken, and that theUnion was authorized to take strike action against theRespondent if it could not reach a satisfactory agreement.Norton stated that the September 1 proposalssubmitted by Respondent was something it could livewith, that it was possible that if Respondent was in a newmill and all other items were agreed to, Respondent mightlive with some of the other items contained in the Union'sproposalCotner informed Respondent that since the employeeshad rejected Respondent's September 1 proposals it wouldnot be used during the course of discussionDespite,Norton's statement that all possibilities hadbeen explored and he personally could see no hope at thatpoint to reach an agreement, the parties, nevertheless,again discussed the items in dispute which were cost items.such as wages, job classifications, health and welfare,pension, guaranteed 40-hour week, sick leave, vacations,holiday pay and term of agreement. On each of thesedisputed items, Norton's position was "no" with respectto the union proposals. Norton said that if everything elsewere settled, Respondent might considersome change inits position. Cotner said in view of Respondent's position,the Union could see no reason for altering its position andhad no changes to makeCotner testified, on cross-examination by Respondent'scounsel,that without exception the majorissues indisputewere "costitems";that, he was aware that this was theinitialagreement the Union was attempting to negotiatewith Respondent; that he had no idea what the Union wasasking asa total wage increase, and that he had norecollection that the Union was asking for as high as$1.35 an hourincreaseCotner further testified under cross-examination, thathe madeno concessionon the Union's wage proposals atthisSeptember 26 meeting; that the Union was stillinsistingon the Teamsters Health and Welfare andPension Plans; that he madeno concessionson theseproposals at saidmeeting, that it would have costRespondent 15 cents per unit employee per hour to pay J.D. HEISKELL & CO., INC.into the Teamsters Health and Welfare Plans; that itwould further have cost Respondent 20 cents per unitemployee per hour to pay into the Teamsters PensionPlan; that the Union still insisted on the employees'birthday as a holiday; and that sick leave was still indispute as were individual job classifications.Cotner further testified under cross-examination thatNorton said at said meeting that Respondent was willingtogive theUnion a letter signifyingRespondent'swillingness to continue the Christmas bonus, that Nortonalso said if the cost items were settled, Respondent couldlive with the other proposals submitted by the Union, thatNorton further stated that it would take considerablechange in the Union's position for the parties to gettogetherCotner also testified under cross-examination that inview of the Company's position, he stated that the Unionwas unwilling to alter its position; that the Union wasattempting to bring Respondent up to the area standardsof collective-bargaining agreements which other TeamsterLocals had with other feed and grain mill companies inthe Fresno area.On November 1, at 1:30 a.m , the Union held ameetingwithRespondent's employees at the LaborTemple inVisalia.SeventeenemployeesattendedMcLaughlin informed the employees that it was a goodtime to start a strike since the ginning season was aboutto start,Respondent would have a problem in securinghelp to operate the millOn November 1, at 5 30 a.m., the strike commenced.Seventeen employees in a unit of 19 went on strike Z' Thepicket signs read as followsJ.D. HeiskellCo Unfairto TeamsterLocal 94On November 1, Respondent sent the following letterto the striking employees:The company regrets the fact that you are currently onstrike.Of course it is your legal and moral right for youto be on strike.However, the company feels it imperative for you toreturn to work and request you do return to workwithin the next three days. If you do not return withinthis time, you will be subject to replacement.Three employees who had been on strike, returned towork 32Respondent commenced hiring replacements the day ofthe strikeWithin 10 or 12 days, Respondent had replacedallstrikingemployees.McLaughlinwas aware thatRespondent hired replacements for the striking employeesand that such replacements were hired the day of thestrike.The Union has engaged in sporadic picketing since thefirstpart of July 1968. At the time of the hearing,however, theUnion was not picketing Respondent'spremisesOn November 7, the 22d meeting between the partieswas held with Mediator Ashe present Arnold representedtheRespondentMcLaughlinand two RespondentemployeesrepresentedtheUnion.Themeetingcommenced at 9:30 a.m. and ended at 12 30 p.mMcLaughlin stated that the dispute was over areas ofagreement that had been previously agreed to. Arnoldstated that any agreements made in the past were"Ray Grissom and Edward Mello did not strike"By the end of November, Elmer Cullum, Lester Dans, and CecilEddings had returned to work493conditioned on reaching an agreement as a whole.Arnold suggested that the parties negotiate on theSeptember 1 proposals submitted by Respondent to theUnion.He then stated that the proposals could bemodified to some extent, that the critical issues wereunionsecurity,seniority,andwages.However,McLaughlin insisted that only the Union'sMay 10proposalsbediscussedandMcLaughlin's insistenceprevailedDuring the course of the meeting, Jim Smith, anofficial of the Teamsters Joint Council No. 18 entered themeeting as a Union representative. The parties outlined inquite detail the negotiations which had been going onsince September 1, 1966 for Smith's benefit. Arnold thenstated that the parties were at an impasse on the Union'sproposals contained in the May 10 document, and that theUnion was refusing to bargain concerning the SeptemberIproposalsofRespondent.Arnold added that hetherefore considered that the parties were at an impasse.Smith asked Arnold if he was refusing to bargain anyfurther.Arnold replied, "Absolutely not," adding that ifthe Union would give him something in writing and allowhim to study and discuss it with Respondent, he would sitthere and bargain with the UnionAt the conclusion of the November 7 meeting the statusof the unresolved items of the Union's May 10 proposalswere as follows:Section V - Hours (D) - The Union insisted onthe guaranteed forty hours.Section VI - Wages and Classifications - (C) and(D)- The Union insisted on the four and a half percentbonus and the $25 Christmas bonus. Arnoldreplied that Respondent was willing to continue the $25Christmas bonus by letter to the Union.Section XI - Holidays - (B) - The Union insistedon the employees' birthday as a holiday. Arnold repliedthat Respondent's position was no for the time being.(C) The Union insisted on time and a half plusholiday pay. Arnold replied the Respondent was notpaying time and a half and was willing to go to timeplus time.(E)The Union insisted that a holiday falling onSunday be observed on MondaySectionXII- Vacations - (C) - The Unioninsistedon three weeks after seven years. Arnoldoffered three weeks after fifteen years.(D) The Union insisted on four weeks after fifteenyears(F) The Union insisted on vacations from June 15 toAugust 31. Arnold said Respondent wanted from Aprilto October.SectionXIII- Sick And/Or Accident Leave -The Union insisted upon its proposal.Section XIV - Health and Welfare Plans - TheUnion insisted on the Teamsters Health and WelfarePlansSection XV - Pensions - The Union insisted onthe Teamsters Pension PlanSection XXIV - Term of Agreement - Was still indispute pending the settlement of a contractArnold said that Respondent was not prepared to makeany wage offer other than what it had previously offered.On November 21, CAE, on behalf of Respondent, filedan "RM" petition with the Director of Region 20.""Case 20-RM-1030This petitionwas dismissed by the aforesaiddirector onMarch 12,1968, because of the pendency of the instantproceeding 494DECISIONSOF NATIONALLABOR RELATIONS BOARDOnDecember1,theUnionfiledwiththeaforementioned Director the charge which is the basis ofthe present proceedingOn December 9, McLaughlin sent a letter to Arnoldwhich stated,inter alia,the following...theUnion herewithmakes demand thatnegotiations continue with respect to negotiations for acollectivebargainingagreementonbehalfof theemployees represented by this Union.On December 15, L W Baxter, executive vicepresidentofCAE, replied to McLaughlin's letter, asfollows-Numerous meetings have been held not only with yourrepresentatives and yourself over the period since yourunionwas certified, proposals and counter-proposals byus have been offered time and again until finally ourlast offer and final offer was rejected and you chose tostrike the company as of November 1stWe see absolutely no useful purpose to be served bycontinued meetings and have every reason not to believeyour union represents a majority of the employeesworking [sic] the J. D. Heiskell & Co., Inc., plant asevidenced by our RM Petition 20-RM-1030, filed withthe National Labor Relations Board in this situation.We must, consequently, reject your request for furthermeetings pending a new election to be held by theNational Labor Relations Board and the employees ofthe company to determine whether representation is,indeed, still wished by these employeesOn February 12, 1968, the complaint of the GeneralCounsel issued in this matter.On March 1, 1968, McLaughlin telephone Arnold andsaid he though he had some proposals which might be ofinterest to Arnold, and asked if he could come by and talkto him. Arnold agreed to meet him that afternoon Theymet at the offices of the CAE at VisaliaMcLaughlin, after stating, "This is not intended to be anegotiationmeeting,assuch,"butmerelyan"off-the-record"meeting, told Arnold that as far as hewas concerned they did not need to keep notes of themeeting if they did not want to. Arnold replied that hewould be happy to listen to any proposals whichMcLaughlin had to make and would discuss them withRespondent.AgainMcLaughlin insisted on discussing only theUnion's May 10 proposals. The only concessions made byMcLaughlin were as follows.Section V - Hours - McLaughlin said he woulddrop the forty hour guaranteed work week ifRespondent would come up with a reasonable pay scaleand endeavor to give at least forty hours a weekSection XI - Holidays(B)McLaughlin proposed that the employees'birthday be a holiday in 1969.(E)McLaughlin proposed that instead of a holidayfalling on a Sunday being observed on a Monday, thatRespondent give an additional day off to employeeswith pay during the weekSection XII - Vacations(C)McLaughlin proposed three weeks after sevenyears.(D)McLaughlin proposed four weeks after twentyyears in 1969SectionXII- Sick and/or Accident Leave -McLaughlin proposed Respondent continue the presentpractice until 1970 and after that the Union proposal.SectionXIV- Health and Welfare Plans -McLaughlin proposed that the Respondent continue itspresent plan and pay the entire amount for dependentcoverage.McLaughlin insisted on Respondent paying $8 65 peremployee per month on dental care.Prescriptiondrugs- McLaughlin proposed thatRespondent pay six dollars in 1969.Retiree Health and Welfare - McLaughlin proposedthat Respondent pay this in 1970.Section XV - Pensions - McLaughlin proposed asfollows-Five cents per hour the first year of the contract,1968Ten cents per hour, 1969.Fifteen cents per hour, 1970Twenty cents per hour, 1971Twenty-five cents per hour, 1972.SectionXXIV - McLaughlin proposed that thecontract be made retroactive to August 5, 1966.Schedule "A" -Four axle driver - 3.05 an hourMachine Operator - 2.68 an hourWarehousemen - 2.61 an hourMcLaughlin stated that this was 50 cents an hour lessthan the Fresno Grain Company contract, that the aboveitems may be made part of a 1968 contract; that in 1969Respondent's wage rates were to be 25 cents less than thewage rates in the Fresno Grain Company contract; andthat in 1970, Respondent's wage rates were to be the sameas the wage rates in the Fresno Grain Company contract.Arnold, at the conclusion of this conference, said hewas happy to see that McLaughlin was getting a little bitmore realistic and that he would discuss the matter withHillmanArnold discussedMcLaughlin's latest proposals withHillmanHillman informed Arnold that the Union andRespondent were still 75 cents apart on the truckdrivers'wage scale; that they were still far apart on pensions,health, and welfare plans; that they were still far apart asto other cost items; and that, under the circumstances, hecould not see how the Union and Respondent could gettogether on a collective-bargaining agreement.C. Concluding FindingsThe record as a whole convinces me, and I find, thatRespondent honestly explored every possibility of reachingagreement on all the proposals submitted by the UnionThe bargainingnegotiationscovered an 18-month periodduring which" conferences were held at which the partieswere afforded an opportunity for full and completediscussion on all mattersin issue.As a result substantialagreement was tentatively reached on a good manyissues.Itwas evident shortly after negotiations were opened thatthere was little chance of agreement on certain issues. Foras soon as the Union demanded that Respondent includein any contract reached certain provisions, such as theTeamsters Health and Welfare Plans and the TeamstersPensionPlan,Respondent, after stating its reasons,rejected the demand. The Union, likewise, took an equallyadamant position with respect to said demandWhileneither party was willing during the ensuing negotiationsto alter substantiallyits originalbasic economics position,it cannot be said that the negotiations as a whole were notcarried on by Respondent in the spirit of honesty and"in its brief,Respondent renewed the motion, which it made during the J.D. HEISKELL & CO., INC.good faith as required by the Act It is significant thatwhile the economic and otherissuesraised by the Unionwere considered repeatedly and each party unsuccessfullysought to persuade the other, by sincere discussions, tocapitulate, neither party was successful in so doing.The record leaves no doubt that Respondent wasdefinitely opposed to granting certain demands the Unionconsidered essential in an agreement and dust as definitelytheUnion was determined to enforce these demands.However, the record discloses that Respondent, as was itsduty,approached the bargaining table with a sinceredesire to arrive at a mutually acceptable contract and thatitdid not, as the court said of the employer inN.L R.B.v.Athens Mfg Co.,161 F.2d 8 (C.A 5), give the Union"a run-around while purporting to be meeting with theUnion for the purpose of collective bargaining " On thecontrary, the record is manifestly clear that Respondent,as the Board and the courts have uniformly held wasdutybound to do, entered into the bargaining conference"with an open and fair mind, witha sincerepurpose tofind a basis of agreement touching wages and hours andconditions of employment.. ."Z5Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:course of the hearing,to strike from the record General Counsel's ExhibitNo. 9 The motionis again denied"Globe CottonMills vN L R B,103 F 2d 91 (C A 5)CONCLUSIONS OF LAW4951.J.D. Heiskell & Co., Inc., is engaged in, and duringall times material was engaged in, commerce within themeaning of Section 2(6) and (7) of the Act.2.GeneralTeamsters,Warehousemen& CanneryWorkers,Local94,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica is, and at all times material was, a labororganization within the meaning of Section 2(5) of theAct.3.The allegations of the complaint that Respondent hasengaged in, and is engaging in, unfair labor practices,within the meaning of Section 8(a)(5) and (1) of the Acthave not been sustainedRECOMMENDED ORDERUpon the record as a whole, I find that the allegationsof the complaint that Respondent violated Section 8(a)(5)and (1) of the Act are not sustained by credible evidenceAccordingly, I recommend that the complaint, in itsentirety, be dismissed.